DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-9, 11-15, 17-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0048408 in a 1st embodiment (“Madhu1”) in view of US Patent Application Publication No. 2016/0048408 in a 2nd embodiment (“Madhu2”) and US Patent No. 9,128,901 (“Nickurak”).

Regarding claim 1, Madhu1 teaches
A method comprising: 
receiving an application- level replication operation…and a data- level replication operation... (¶¶ 0072: API request for protection of assets, which include VMs (application-level) and their data (data-level)),the application-level replication operation and the data-level replication operation being received between a virtualized computing environment and a plurality of cloud-based service providers (¶ 0060: various cloud service providers for protecting virtual assets), and wherein the data-level replication operations process data accessed by a virtualized entity, and the application-level replication operations process a state of the virtualized entity; (¶ 0052: protecting virtual machines (application-level replication of state) and file data (data-level replication of data) at near simultaneous points in time. The protection group may embody the abstraction use to represent the resources. This is interpreted as protecting the state of the resources at a certain time.)
and processing an application in the virtualized computing environment for replication to a cloud-based service provider of the plurality of cloud-based service providers using a command, wherein the command performs the data-level replication operation and the application-level replication operation for storing content for the application to the cloud-based service provider. (¶¶ 0072: API request for protection of assets to cloud storage, which include VMs (application-level) and their data (data-level)).
Madhu1 does not teach replication streams. 

receiving an application- level replication operation from [a] replication stream and a data- level replication operation from [the] replication stream, the data-level replication stream comprises data-level replication operations and the application-level replication stream comprises application- level operation…and wherein the data-level replication operations process data accessed by a virtualized entity, and the application-level replication operations process a state of the virtualized entity; (¶ 0157: stream of change points (replication stream) that include the VM’s configuration (application-level replication of state) and the VM’s data (data-level replication of data)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Madhu1 with Madhu2. This is because maintaining a series of change points in a cloud computing environment (¶ 0156) addresses the need for a faster disaster recovery solution that takes advantage of the flexibility of cloud computing infrastructure, while maintaining consistency with use of conventional enterprise data centers (¶ 0003), since a VM backed up to the cloud can be reconfigured to look as it did when the change point was created (¶ 0157).
Madhu2 does not teach separate replication streams for the application-level replication and the data-level replication. 
Nickurak teaches
receiving an application- level replication operation from an application-level replication stream and a data- level replication operation from a data-level replication stream, the data-level replication stream comprises data-level replication operations and the application-level replication stream comprises application- level operation (Col. 13, Lines 16-41: configuration metadata snapshot stream (application-level) and data storage snapshot stream (data-level))…and wherein the data-level replication operations process data accessed by a virtualized entity (Col. 13, Lines 16-18: data of storage system. Col. 11, Lines 61-63: virtual storage), and the application-level replication operations process a state of the virtualized entity (Col. 13, Lines 18-21: configuration metadata of storage system. Col. 2, Lines 17-19: configuration metadata identifies the configuration of the storage system);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Nickurak with Madhu1 and Madhu2. This is because Madhu2’s stream allows a rollback of both the data and the state (Madhu, ¶ 0157), something desired by Nickurak (Nickurak, Col. 2, Lines 2-10). 

Regarding claim 3, Madhu1 further teaches 
the command comprises a recovery point description of two or more virtualized computing resource entities, and the recovery point description comprises a hierarchical relationship between the two or more virtualized computing resource entities. (¶ 0072: asset protection description of a virtual machine (parent) and its virtual disk (child)).

Regarding claim 4, Madhu1 further teaches 
the command comprises a recovery point description of two or more virtualized computing resource entities, and the two or more virtualized computing resource entities comprise at least one virtual machine of an application (¶ 0072: asset protection description of a virtual machine and its virtual disk).

Regarding claim 6, Madhu1 further teaches 
associating the data level replication operation with a target storage location, wherein the target storage location is determined based at least in part on target storage rules (¶ 0105: user policy decides which cloud location to connect to for backing up data).

Regarding claim 7, Madhu1 further teaches 
associating the data level replication operation with a target storage location, wherein the target storage location is selected from a plurality of storage locations at the plurality of cloud-based service providers (¶ 0105: user policy decides which cloud location to connect to for backing up data).

Regarding claim 8, Madhu1 further teaches
associating the application-level operation with two or more virtualized computing resource entities (¶ 0072: asset protection of a virtual machine and its virtual disk).

Regarding claim 9, Madhu1 further teaches
associating the application-level operation with two or more virtualized computing resource entities, wherein the two or more virtualized computing resource entities are associated by at least one of, a parent-child relationship, an application, a time, or a context (¶ 0072: asset protection of a virtual machine (parent) and its virtual disk (child)).

Claims 12, 11, 13-15, 17, and 18, the non-transitory computer readable mediums that implement the methods of claims 1, 8, 9, 3, 4, 6, and 7, respectively, are rejected on the same grounds as claims 1, 8, 9, 3, 4, 6, and 7, respectively.

Claims 19-22 and 24-26, the systems that implement the methods of claims 1, 9, 3, 4, and 6-8 respectively, are rejected on the same grounds as claims 1, 9, 3, 4, and 6-8 respectively.

Claims 5, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0048408 in a 1st embodiment (“Madhu1”) in view of US Patent Application Publication No. 2016/0048408 in a 2nd embodiment (“Madhu2”) and US Patent No. 9,128,901 (“Nickurak”), as applied to claims 1, 12, and 19 above, and further in view of US Patent Application Publication No. 2011/0231899 (“Pulier”).

Regarding claim 5, Madhu1 teaches 
the cloud-based service providers comprise heterogeneous service providers (¶ 0060: various cloud service providers for protecting virtual assets).
Madhu1, Madhu2, and Nickurak do not teach how the cloud-based service provider is selected.
Pulier teaches
the cloud-based service providers comprise heterogeneous service providers (¶ 0051: platform that provides standardized access to a variety of cloud-computing resources from disparate cloud-computing systems and providers), and the cloud-based service provider is selected based on performance, security, cost, or availability (¶ 0079: decide where to place an instance of a cloud-computing resource based on performance of particular clouds).


	Claim 16, the non-transitory computer readable medium that implements the method of claim 5, is rejected on the same grounds as claim 5.

	Claim 23, the system that implements the method of claim 5, is rejected on the same grounds as claim 5.

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,823,973: streams of a snapshot image that comprises a snapshot of a VM and a snapshot of the data storage of the VM.
US Patent Application Publication No. 2017/0083558: a data replication stream and for replicating data and a command replication stream for replicating commands that modify the data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113